234 Ga. 642 (1975)
217 S.E.2d 155
CURRY
v.
HOPPER.
29921.
Supreme Court of Georgia.
Submitted May 15, 1975.
Decided June 24, 1975.
Porter Curry, pro se.
Arthur K. Bolton, Attorney General, for appellee.
HALL, Justice.
Curry's notice of appeal was filed in the superior court on February 24, 1975, four months after the entry of the judgment sought to be appealed from, which was the October 24, 1974, order and judgment remanding him to custody following a hearing on his unsuccessful habeas corpus petition. This notice of appeal was not timely filed, and the appeal will be dismissed in response to appellee's motion to that effect. Code Ann. § 6-803; Tapley v. Peterson, 232 Ga. 890 (209 SE2d 217); Jordan v. Caldwell, 229 Ga. 343 (191 SE2d 530).
Appeal dismissed. All the Justices concur.